Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al. (US 2021/0049980), hereinafter as Bae.
As for claim 1, Bae teaches a display panel (display panel 110; fig. 1 and 2; [0033]), comprising: 
a display area (area DA1 of total display area DA; [0037-0038]) in which a plurality of first pixels (P1; fig. 3; [0038]) are arranged at a first pixels per inch (densely packed as shown); and 
a sensing area (area DA2 of total display area DA; [0039-0040]) in which a plurality of second pixels (P2; fig. 3; [0042]) are arranged at a second pixels per inch (less densely packed in each UPA due to use of portion for transmitting external light) that is lower than the first pixels per inch (lower density), 
wherein the first pixels of the display area and the second pixels of the sensing area are arranged adjacent to each other at a boundary between the display area and the sensing area (note border B between DA1 and DA2 with P1s adjacent P2s; fig. 3), 
wherein the second pixel (i.e. P2) includes red, green, and blue sub-pixels (both P1 and P2 can be formed with subpixels RGB; [0038, 0042]), and 
wherein at least one of the red and green sub-pixels of the second pixel is arranged closest to the first pixel (note some subpixels of certain pixels P1 are right next to some subpixels of certain pixels P2).
As for claim 2, Bae teaches 
wherein the boundary (border B; fig. 3) includes: 
a first boundary (e.g. left boundary) formed in a first direction (vertically); and 
a second boundary (e.g. top boundary) formed in a second direction (horizontally) transverse to the first direction (transverse as shown), and 
at least one of the red and green sub-pixels of the second pixels of the sensing area close to the display area is arranged closest to the first pixels of the display area at at least one of the first boundary and the second boundary (there are color subpixels of P2 that are adjacent to color subpixels of P1 at both the left boundary and the top boundary; i.e. at least one of the boundary).
As for claim 3, Bae teaches 
wherein the boundary includes a third boundary (see two-step boundary from left edge of the top boundary down towards the top of the left boundary; fig. 3) connecting the first boundary and the second boundary (connects the top boundary with the left boundary), and 
wherein at least one of the red and green sub-pixels of the second pixel of the sensing area close to the display area is arranged closest to the first pixel of the display area at the third boundary (see a pixel P2 adjacent a pixel P1 at the top of the two-step boundary or at the bottom).
As for claim 4, Bae teaches 
wherein the third boundary has either a linear line shape or a curved line shape (the two-step boundary is formed with linear line; fig. 3; alternatively, the third boundary could also be curved; see fig. 15).
As for claim 5, Bae teaches 
wherein the boundary (i.e. border B; fig. 3) is an outer line of the sensing area formed in either a polygonal shape or an elliptical shape (border B is the outer line of area DA2 in a polygonal shape; alternatively, the border could be in an elliptical shape; see fig. 15).
Allowable Subject Matter
Claims 6-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
a controller that sets a selected boundary portion compensation area including the first pixel and the second pixel and changes a compensation gain for pixel data that is to be written in the first pixel and the second pixel, of claim 6.
Bae teaches correction of image display by changing the display data at the display areas and/or the border area.  However, Bae does not teach nor suggest changing the compensation gain factor at the border area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628